DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 April 2021 has been entered.
The Amendments and Remarks filed 29 April 2021 in response to the Office Action of 04 November 2020 are acknowledged and have been entered. Claims 20-35 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-22, 25-28, 30, 33-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosai (US Patent Application Publication No. US 2014/0023619 A1, filed on March 23, 2012, published on January 23, 2014). 
Regarding claim 20, 22 30, and 35, Kosai discloses a method of targeting cancer stem cells and damaging cancer stem cells (see, e.g., abstract). Kosai discloses a method of increasing apoptotic cell death of cancer stem cells in a subject with cancer, the method comprising administering to said subject an agent that inhibits MDA-9/Syntenin (SDCBP) in an amount effective to increase apoptotic cell death of the cancer stem cells (a method of infecting cancer stem cells with a viral vector wherein the viral vector has a cytotoxic gene, see, e.g., (27) and (28) of [0049]; a cytotoxic gene encodes a substance that induces apoptosis to a cell when expressed in the cell ... cytotoxic gene include siRNA or antisense against mda-9, see [0062, 0082, 0112]).  Kosai teaches that the therapeutic agents and therapeutic techniques that are effective for cancer stem cells can be efficiently developed by using the viral vector of the present invention which can selectively identify cancer stem cells [0085], and administering the vector so that the cancer can be treated or prevented.  Kosai also teaches that administration of the therapeutic viral vector of the present invention can be selected, as appropriate, depending on therapeutic target disease, age, sex, administration route, intended use, etc [0110].  Taking together these are teaching of administering the agent in an effective amount.
 Regarding claim 21, Kosai discloses the cancer is a chemoresistant cancer (cancer stem cells have ... resistance to anticancer agents and resistance to radiotherapy, see [0002]).
Regarding claims 25-26 and 33-34, Kosai discloses the brain cancer glioblastoma (see, e.g., [0081]).
Regarding claims 27 and 28, Kosai discloses the method of increasing apoptotic cell death of cancer stem cells in a subject (see above) wherein said subject is currently receiving cancer treatment (the therapeutic viral vector of the present invention may be used in combination with other anticancer therapy, see [0111].
Regarding claim 35, Kosai discloses the vector of the present invention or a pharmaceutical composition containing the same may be used as an agent to selectively identify and kill cancer stem cells [0082, 0085].
Response to Arguments
Applicants argue that “Kosai does not disclose either of these alternatives in an amount effective for inducing apoptosis in cancer stem cells” on page 3.  Applicants argue that “Kosai fails to disclose "a small interfering RNA (siRNA) or a short hairpin RNA (shRNA) comprising a sequence specific for a gene encoding the MDA-9/Syntenin (SDCBP)" that is "in an amount effective to increase apoptotic cell death of the cancer stem cells," as presently claimed” on page 4.  Applicants argue that “Kosai fails to teach an amount of MDA9 siRNA that is necessarily effective to increase apoptosis specifically” on page 5.  Applicant’s arguments have been considered and found unpersuasive. Kosai also teaches administering an effective amount that is appropriate based on the disease as discussed in the rejection above, and given that the breadth of the claims do not require a specific amount, the claims are not distinguished from the prior art as it related to the effective amount needed.
Applicants argue that “from the list of example "cytotoxic genes" that apoptosis is
not a necessary effect of genes in the list” on page 5.  Applicant’s arguments have been considered and found unpersuasive. MPEP 2131.02 teaches “when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named”.  In the current case, Koasi teaches that the term "cytotoxic gene" means a gene encoding a 
Applicants argue that “Kosai does not explain which of these effects the "siRNA or antisense against mda-9" are intended to be used for (damage or death), or any amounts thereof effective for achieving any particular result” on page 4.  Applicant’s arguments have been considered and found unpersuasive as when Kosai teaches “damage OR death” he is teaching that it is possible for either one to occur.  Furthermore Kosai teaches that damage could be by apoptosis as discussed above. 
Applicants argue that “from the list of example "cytotoxic genes" that apoptosis is not a necessary effect of genes in the list” on page 5.  Applicants argue that “Kosai does not teach that all "cytotoxic genes" are apoptotic. Because Kosai does not identify which effect is supposed to be attributable to MDA9 siRNA” on page 5 and 6.  Applicant’s arguments have been considered and found unpersuasive.  Koasi teaches that the term "cytotoxic gene" means a gene encoding a substance that induces apoptosis and an example includes MDA9 siRNA 
Applicants argue that “Kosai's definition of "cause damage" does not necessarily require that all "cytotoxic genes" (and certainly not MDA9 siRNA) are used in amounts that increase apoptosis.  On the contrary, the "damage" may only be inhibition of growth or differentiation. Although damage "may" include apoptosis, the optionality of this effect shows that it is not attributed to or required of all cytotoxic genes, and is certainly not connected with any amount of an MDA9 siRNA” on page 6. Applicant’s arguments have been considered and found unpersuasive for reasons discussed in the paragraphs above.  Additionally, Kosai teaches that damage includes apoptosis and the fact that damage may cause different effects does not negate that damage includes apoptosis. Additionally based on the MPEP 2131.02, as quoted above and which establishes a standard for anticipation, applicant's argument is not sufficient to suggest that the claim is not anticipated considering the standard for anticipation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-22, 25-28, 30, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kosai (US Patent Application Publication No. 2014/0023619 A1, filed on March 23, 2012, published on January 23, 2014).
Regarding claim 20, 22 30, and 35, Kosai discloses a method of targeting cancer stem cells and damaging cancer stem cells (see, e.g., abstract). Kosai discloses a method of increasing apoptotic cell death of cancer stem cells in a subject with cancer, the method comprising administering to said subject an agent that inhibits MDA-9/Syntenin (SDCBP) in an amount effective to increase apoptotic cell death of the cancer stem cells (a method of infecting cancer stem cells with a viral vector wherein the viral vector has a cytotoxic gene, see, e.g., (27) and (28) of [0049]; a cytotoxic gene encodes a substance that induces apoptosis to a cell when expressed in the cell ... cytotoxic gene include siRNA or antisense against mda-9, see 
Kosai does not teach wherein apoptosis is the only effect attributed to the administration of siRNA or antisense against mda-9 cytotoxic gene.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to increase apoptotic cell death of cancer stem cells by administration of an effective amount of siRNA or antisense against mda-9 as taught by Kosai. Although Kosai teaches that apoptosis was not the only effect that could be attributed to the administration of siRNA or antisense against the mda-9, Kosai taught that siRNA or antisense against mda-9 is a cytotoxic gene and cytotoxic genes encodes a substance that induces apoptosis to a cell when expressed in the cell. Based on these specific teachings, one of ordinary skill in the art would have had a reasonable expectation of success to induce apoptosis of cancer stem cells by administration of an effective amount of siRNA or antisense against mda-9.
Regarding claim 21, Kosai discloses the cancer is a chemoresistant cancer (cancer stem cells have ... resistance to anticancer agents and resistance to radiotherapy, see [0002]).
Regarding claims 25-26 and 33-34, Kosai discloses the brain cancer glioblastoma (see, e.g., [0081]).
Regarding claims 27 and 28, Kosai discloses the method of increasing apoptotic cell death of cancer stem cells in a subject (see above) wherein said subject is currently receiving cancer treatment (the therapeutic viral vector of the present invention may be used in combination with other anticancer therapy, see [0111].
Regarding claim 32, the teachings of Kosai and Williamson are discussed above as applied to claim 24.
Regarding claim 35, Kosai discloses the vector of the present invention or a pharmaceutical composition containing the same may be used as an agent to selectively identify and kill cancer stem cells [0082, 0085].

Claims 24 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kosai (US Patent Application Publication No. 2014/0023619 A1, filed on March 23, 2012, published on January 23, 2014) as applied to claims 20 and 27, and further in view of Williamson (US Patent No. 6,866,993 B1, filed on March 21, 2000, issued on March 15, 2005).
The teachings of Kosai are applied to claims 24 and 29 as they were applied to claims 20 and 27 above.
Kosai do not disclose wherein wherein the agent is administered in an amount that decreases the expression of MDA-9/Syntenin (SDCBP) and c-Myc.
Williamson teaches that increased expression of MDA-9/Syntenin is associated with drug resistance of certain cells (e.g. cancer) and methods of modulating drug resistance by modulating the expression or activity of MDA-9/Syntenin (see abstract). Williamson teaches treating a chemoresistant cancer in a subject by administering to the subject an effective amount of an agent that decreases the expression of MDA-9/Syntenin (see column 3, lines 11-19 and lines 38-52; column 7, lines 43-51). Williamson teaches treating cancer by simultaneously administering both a chemotherapeutic drug, a cancer treatment, and an effective amount of an agent that decreases expression of MDA-9/Syntenin in a subject (see column 3, line 11-16). Williamson teaches antisense nucleic acid molecules as being useful in methods of intervention, such as reducing expression of MDA-9/Syntenin (see column 10, line 39-45). Williamson teaches an antisense nucleic acid molecule is typically administered to a 
Regarding claim 24, it would have been obvious to one of ordinary skill in the art to modify the method of Kosai with the teachings of Williamson to administer the agent in an amount that decreases the expression of MDA-9/Syntenin and c-Myc.  This modification would amount to a combination of prior art elements to yield the predictable results of increasing apoptosis of cancer stem cells given Kosai’s teachings that expressing siRNA or antisense molecules against MDA-9 induces apoptosis in cancer stem cells and Williamson’s teachings that MDA-9 is elevated in cancer and its expression can be reduced with antisense molecules to improve cancer treatment.
Regarding claims 29, Kosai does not explicitly disclose that administering occurs following said cancer treatment. Kosai does teach administering the vector in combination with other anticancer therapy.  Williamson teaches administering an agent that reduces MDA-9/Syntenin expression before or after a cancer treatment (see column 3, line 16-19).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method of Kosai with the teachings Williamson to administer the agent following said cancer treatment, as taught by Williamson.  This modification would be simple substitution of administering method given that both methods were known to be effective in treating cancer cells and doing so would allow the determination of whether a cancer treatment can be potentiated by reducing the expression of MDA-9. Further, administering the agent after a cancer treatment would be a matter of design choice within the capability of one of ordinary skill in the art.

Claims 23 and 31 are rejected under 35 U.S.C.103 as being unpatentable over Kosai (US Patent Application Publication No. 2014/0023619 A1, filed on March 23, 2012, published on January 23, 2014) in view of Williamson (US Patent No. 6,866,993 B1, filed on March 21, 2000) as applied to claims 24 and 29, and further in view of Zhang (US Patent No. 8,697,359 B1, filed on October 15, 2013, issued on April 15, 2014). 
The teachings of Kosai and Williamson are applied to claims 23 and 31 as they were applied to claims 24 and 29 above.
Kosai and Williamson do not disclose the genome targeted editing agent comprises a targeted CRISPR/Cas9 that decreases expression of MDA-9/Syntenin.
Zhang teaches the CRISPR/Cas9 system as a method for altering expression including decreasing the expression of one or more gene products related to target gene sequences (see abstract; col. 2, lines 30-62) and that the CRISPR/Cas system addresses the need for a robust system for sequence targeting with a wide array of applications (see col. 1, lines 62-67 and col. 2 lines 1-29). Zhang teach the target sequences of a CRISPR complex, which comprises CRISPR/Cas9, may include a number of disease-associated and signaling biochemical pathway-associated gene sequences (see col. 8, lines 45-49; col. 28, lines 3-16 and lines 33-59). Zhang further teach that many possible disease-associated genes, including areas related to cancer, may be the target of a CRISPR complex (see many examples listed across cols. 29-40).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Kosai and Williamson with Zhang to decrease the expression of MDA-9/Syntenin to treat cancer in a subject using CRISPR/Cas9 technology because of its ability to target any known sequence and potential for use in decreasing gene expression of target genes involved in biochemical signaling pathways relevant to treatments for cancer.

Response to Arguments
Applicants argue that “Williamson, Kegelman, and Boukerche all fail to teach or suggest inducing apoptosis in cancer stem cells with any agent, let alone an MDA-9 inhibitor.” on page 8.  Applicant’s argue that “Li also fails to provide the missing teaching” Applicants arguments have been considered and found persuasive and the rejection of Claims 20-22, 24-30, and 32-35 stand rejected under 35 U.S.C. 103 as allegedly being unpatentable over Williamson (US Patent No. 6,866,993 Bl) in view of Kegelman et al. (Neuro-Oncology, vol. 16, pages 50-61, published 2014), Boukerche et al. (PNAS, vol. 105, pages 15914-15919, published 2008), and Li et al. (US Patent Application Publication No. 2012/0252763 Al) has been withdrawn.
Applicants argue that “Zhang does not teach or even suggest the use of CRISPR/Cas9 (or any other agent) for targeting MDA-9/Syntenin (SDCBP), nor does Zhang teach or suggest that doing so would increase apoptotic cell death of the cancer stem cells on page 14.  Applicant’s arguments have been considered and found unpersuasive as they do not address the merits of the rejection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue that Kosai “several effects of "cytotoxic genes," including non-apoptotic effects, and does not describe which of these effects is attributed to "siRNA or antisense against mda-9” on page 15.  .  Applicant’s arguments have been considered and found unpersuasive; however the different effects do not discredit the express teaching of apoptosis by Kosai especially when one considers Koasi teachings that the term "cytotoxic gene" means a gene 

Applicants argue that “Kosai also fails to disclose any amounts of or results for mda-9-directed siRNA or antisense compounds. As such, Kasai fails to teach any amount sufficient to induce apoptosis in cancer stem cells specifically, and provides no basis for reasonably expecting such a result” on page 15.  Applicant’s arguments have been considered and found unpersuasive.  The breadth of the claim does not require that a specific amount of the agent is needed to induce apoptosis, it only requires that the amount is given in an effective amount to induce apoptosis.  Routine optimization would have led to determining a sufficient amount needed to induce apoptosis.


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636